PER CURIAM.
The Florida Appellate Rules, 32 F.S.A., 1962 Revision, as amended, are hereby amended in the following respects, viz:
Rule 1.3, eighth paragraph, is amended to read as follows:
“ ‘Legal Holiday’ means:
“(a) New Year’s Day, January 1;
“(b) Washington’s Birthday, the third Monday in February;
“(c) Good Friday;
“(d) Memorial Day, the last Monday in May;
“(e) Independence Day, July 4;
“(f) Labor Day, the first Monday in September ;
“(g) Columbus Day, the second Monday in October;
“(h) Veterans’ Day, November 11;
“(i) General Election Day;
“(j) Any state-wide primary election day;
“(k) Thanksgiving Day, the fourth Thursday in November;
“(1) Christmas Day, December 25;
“(m) Any other day that, pursuant to order of court, the clerk’s office of such court is officially closed;
“(n) Any Monday immediately following a Sunday upon which one of the foregoing holidays falls,”
Rule 3.18 is amended to read as follows:
“In computing any period of time prescribed or allowed by these rules, by order of court, or by any applicable statute, the day of the act, event or default from which the designated period of time begins to run is not to be included. The last day of the period so computed shall be counted, unless it is a Saturday, Sunday, legal holiday, or any other day that, pursuant to order of court, the clerk’s office of such court is officially closed, in which event the period shall run until the end of a next day which is neither a Saturday, Sunday, legal holiday, nor any other day that, pursuant to order of court, the clerk’s office of such court is officially closed. When the period of time prescribed or allowed shall be less than seven days, intermediate Saturdays, Sundays, legal holidays, and any other day that, pursuant to order of court, the clerk’s office of such court is officially closed shall be excluded in the computation. A half holiday shall be considered as any other day and not as a holiday. If an act be required to be performed on a day certain and such day falls on a Saturday, Sunday, legal holiday, or any other day that, pursuant to order of court, the clerk’s office of such court is officially closed, the act shall be performed on the next day which is neither a Saturday, Sunday, legal holiday, nor any other day that, pursuant to order of court, the clerk’s office of such court is officially closed.”
This amendment shall become effective immediately upon filing of this order. Proceedings commenced prior to the date of this order shall be governed by the rule as herein amended, unless prejudice be shown.
It is so ordered.
CARLTON, C. J., and ROBERTS, ERVIN, ADKINS, BOYD and McCAIN, JJ., concur.